Title: To Alexander Hamilton from Robert Morris, 18 May 1796
From: Morris, Robert
To: Hamilton, Alexander



Alex Hamilton Esqre. New York
Philada May 18, 1796
Dear Sir
I wrote a letter last night to you & one to Mr Church, but as these must go by some private hand who will carry Safe my Bond & Mortgage I send this by Post to let you know that those papers are duly executed & the Mortgage acknowledged by Mrs Morris & myself before Judge Wilson. They shall be sent by the first safe Conveyance I can meet with by
Dr Sir   Yrs
RM
